Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1, 2, 5-9, 11-15, 17-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PGPUB 20210410107) in view of Bala et al (USPGPUB 20130208587.)



Regarding claim 1 and 24, Park et al disclose wireless communications implemented by a user 2equipment (UE), comprising: 
3registering, with a base station (BS) on a first cell supporting a first radio access 4technology in a frequency spectrum (see para: 0173, 0176, 0177, 0179, terminal/UE/wireless device registered with a base station/network/RAT, whereby (BS)/network/first RAT associated with a first cell in a band/frequency (frequency spectrum); 
5registering, with the base station, on a second cell supporting a second radio 6access technology different from the first radio access technology and at least partially 7overlapping with the first cell in the frequency spectrum based at least in part on the base 8station supporting (see para: 0175-0179 & 0192, UE/wireless device registered with a first and second network (PLMN/wireless network/RAN or RAT associated with base station and frequency spectrum); and 
10communicating with the base station based at least in part on the registering on 11the first cell supporting the first radio access technology and the registering on the second cell 12supporting the second radio access technology (see para: 0130, 0164, 0166, 0293, 0296 and 0297, a registration procedure which includes a first base station communication based on a first wireless network/RAT/RAN w/r first cell and another base station based on a second wireless/network/RAT/RAN w/r to a second cell.)   In addition, Park further teaches a processor; memory indirectly/directly coupled with the processor; and instructions stored in the memory and executable by 


the processor (see Fig. 3, para; 0055, process, memory, instructions executable by processor.)
	Although Park teaches utilizing dynamic allocation of resources, Park is not clear on teaching support for dynamic sharing of the frequency spectrum between the first radio access 9technology and the second radio access technology.  In analogous art, Bala teaches supporting dynamic allocation of frequency spectrum between a first RAT/RAN and second RAT/RAN (see para: 0526, utilizing dynamic allocation of frequency spectrum in association with first/second RAT/RAN.)
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize implementation for utilization of dynamic allocation of frequency spectrum as taught by Bala with the teachings of Park for the purpose of further managing network connection associated with sharing resources in a communication system.  

Regarding claim 14 and 28, Park et al disclose implemented by a base station, 2comprising: 
5registering a user equipment (UE) on a first cell supporting the first radio 6access technology in the frequency spectrum (see para: 0173, 0296, based on a band/frequency/carrier, first cell associated with a first wireless network/RAT/RAN w/r registering a UE/terminal/mobile);
7registering the UE on a second cell supporting the second radio access 8technology different from the first radio access technology and at least partially 

overlapping 9with the first cell in the frequency spectrum based at least in part on the configuring (see Fig. 29, para: 0173, 0296, based on overlapping w/r band/frequency/carrier, second cell associated with a second wireless network/RAT/RAN w/r registering a UE/terminal/mobile); and 
10communicating with the UE based at least in part on the registering the UE on 11the first cell supporting the first radio access technology and the registering the UE on the 12second cell supporting the second radio access technology (see para: 0173, 0296, based on a band/frequency/carrier, registering UE/terminal/mobile associated first cell and second cell supports corresponding first and second wireless network/RAT/RAN.)   In addition, Park further teaches a processor; memory indirectly/directly coupled with the processor; and instructions stored in the memory and executable by the processor (see Fig. 3, para; 0055, process, memory, instructions executable by processor.) 
Although Park teaches utilizing dynamic allocation of resources, Park is not clear on teaching support for dynamic sharing of the frequency spectrum between the first radio access 9technology and the second radio access technology.  In analogous art, Bala teaches supporting dynamic allocation of frequency spectrum between a first RAT/RAN and second RAT/RAN (see para: 0526, utilizing dynamic allocation of frequency spectrum in association with first/second RAT/RAN.)
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize implementation for utilization of dynamic allocation of frequency spectrum as taught by Bala with the teachings of Park for the purpose of 

further managing network connection associated with sharing resources in a communication system.  

Regarding claim 2 and 25, although Park teaches utilizing dynamic allocation of resources, Park is not clear on receiving a cell identifier for the first cell, wherein the cell identifier indicates that the base station supports the dynamic sharing of the frequency spectrum between the first radio access technology and the second radio access technology, in analogous art, Bala et al disclose receiving a cell identifier for the first cell (0002-0008), wherein the cell identifier indicates that the base station supports the dynamic sharing of the frequency spectrum between the first radio access technology and the second radio access technology (see para: 0144-0147, 0521-0522, 0526, 0530, CRS/cell identifier indicate WTRU (LTE and WiFi) BSs support dynamic sharing of frequency among RAT1 and RAT2.)  In addition, Bala further teaches as processor which execute program/algorithm to implement the function of the standing claim (see para: 0011, 0012, 0014, 0532.)         
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize implementation utilizing dynamic allocation of resources, Park is not clear on receiving a cell identifier for the first cell, wherein the cell identifier indicates that the base station supports the dynamic sharing of the frequency spectrum between the first radio access technology and the second radio access technology as taught by Bala with the teachings of Park for the purpose of further 


managing network connection associated with sharing resources in a communication system.  

Regarding claim 5  and 27, although Park is not clear on teaching caching, in local memory at the UE, an indication that the base station supports the dynamic sharing of the frequency spectrum between the first radio access technology and the second radio access technology, in analogous art, Bala et al disclose caching (see para: 0138, caching), in local memory at the UE (see para: 0110, 0114,0119, local memory at subscriber/UE), also see Fig. 6, para: 0010, 0173, WTRU/base station support dynamic sharing of frequency spectrum between a first RAT and second RAT.)    Bala further teaches as processor which execute program/algorithm to implement the function of the standing claim (see para: 0011, 0012, 0014, 0532.)  
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize implementing local memory at the UE, an indication that the base station supports the dynamic sharing of the frequency spectrum between the first radio access technology and the second radio access technology as taught by Bala with the teachings of Park for the purpose of further managing network connection associated with sharing resources in a communication system.  

Regarding claim 6 and 19, Park et al disclose receiving and transmitting, in a control channel for the first radio access technology (see abstract, para: 0053, TX/RX of UL and DL resource sets and RBs/RBG (resource sets),  first/second RRC 

messages for connection with first PLMN/mobile network/RAT and second PLMN/mobile network/RA), a control message indicating a first set of resources in the frequency spectrum for communications using the first radio access technology (see para: 0087-0088, 0182, 0185, 0199, 0201, 0203, 0209, first wireless network/first PLMN (first RAT) w/r frequency/bandwidth) and a second set of resources in the frequency spectrum for communications using the second radio access technology (see para: 0087-0088, 0182, 0185, 0199, 0201, 0203, 0209, second wireless network/second PLMN (second RAT) w/r frequency/bandwidth.)

Regarding claim 7, Park et al disclose wherein the control message is received on a primary carrier corresponding to the first radio access technology (see para: 0240, 0241, 0257, 0258, RRC control message received on first carrier w/r first RAN.)

Regarding claim 8, Parks fail to teach using a single radio frequency transceiver to receive the first set of resources and the second set of resources; however, Bala disclose using a single radio frequency transceiver to receive (see para: 0115, 0116, 0118, 0523, 0531, single transceiver) the first set of resources and the second set of resources (see para: 0342, 0352, set of resources, UL resources and DL resources.)
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize implementing using a single radio frequency transceiver to receive the first set of resources and the second set of resources as 

taught by Bala with the teachings of Park for the purpose of further managing network connection associated with sharing resources in a communication system.  

Regarding claim 9, Park et al disclose wherein the registering on the first cell
supporting the first radio access technology and the registering on the second cell supporting the second radio access technology comprise a dual registration procedure (see para: 0047, 0059, 0173, 0273, dual connectivity/registration.)

Regarding claim 11, Park et al disclose wherein the communicating comprises:
communicating with the base station on a first carrier using the first radio
access technology based at least in part on the registering on the first cell supporting the first radio access technology (see para: 0056, 0175-0179 & 0192, UE/wireless device registered with a first and second network (PLMN/wireless network/RAN or RAT associated with base station and frequency spectrum); and
communicating with the base station on a second carrier using the second
radio access technology based at least in part on the registering on the second cell supporting the second radio access technology (see para: 0056, 0173, 0296, based on a band/frequency/carrier, registering UE/terminal/mobile associated first cell and second cell supports corresponding first and second wireless network/RAT/RAN.)



Regarding claim 12 and 22,  Park et al disclose wherein the first carrier and the second carrier are a same carrier (see para: 0127, primary BWP/carrier and second BWP/carrier are the same.)

Regarding claim 13 and 23 Park et al disclose the first radio access technology comprises a fifth generation radio technology (see para: 0179, first RAT/wireless network is 5G); and the second radio access technology comprises a long term evolution technology (see para: 0179, second RAT/wireless network is 5G.)                          

Regarding claim 15 and 29, Park et al disclose wherein the instructions are further executable by the processor to cause the apparatus to transmit a cell identifier for the first cell, the second cell, or both, wherein the cell identifier is associated with support of the dynamic sharing between the first radio access technology and the second radio access technology (see para: 0057, 102, 0184, cell identifier associated with provision for scheduling/registration with dynamic sharing among first/second wireless networks/PLMN) , wherein the registering the UE on the second cell supporting the second radio access technology is based at least in part on the cell identifier (see para: 0316, 318, wireless device/UE registration based on cell identifier along with tracking area identifier w/r to second wireless network/second RAT.)  In addition, Park further teaches a processor; memory indirectly/directly coupled with the processor; and instructions stored in the memory and 


executable by the processor (see Fig. 3, para; 0055, process, memory, instructions executable by processor.)

Regarding claim 17, Park et al disclose directing traffic associated with the voice communications to the second radio access technology based at least in part on the second radio access technology supporting a threshold quality of service for the voice communications (see para: 0135, 0209, 0295, 0395, flow/traffic connectivity/registration directed to second wireless network/PLMN/RAN/RAT based network condition/quality.)

Regarding claim 18, although Park et al disclose facilitating/maintaining connectivity and dual connectivity (see para: 0047), Park fail to teach the first radio access technology while performing the voice communications using the second radio access technology.  However, Bala teaches maintain connectivity  at other RANs while utilizing another RAN for voice communication (see para: 0110-0112 & 0123.)                                                                                                                                                                                                                                   
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize the first radio access technology while performing the voice communications using the second radio access technology as taught by Bala with the teachings of Park for the purpose of further managing network connection associated with sharing resources in a communication system.



Regarding claim 20, Park et al disclose wherein the registering the UE on the first cell supporting the first radio access technology and the registering the UE on the second cell supporting the second radio access technology comprise a dual registration procedure for the UE (see para: 0166, 0173, 0273, dual SIM-dual-standby registration associated with UE, whereby PCell/SCell along with respective networks)

Regarding claim 21, Park et al disclose wherein the communicating comprises:
communicating with the UE on a first carrier using the first radio access
technology based at least in part on the registering the UE on the first cell supporting the first radio access technology (see para: 0199, 0200, 0256, 0344-0349) 
communicating with the UE on a second carrier using the second radio access
technology based at least in part on the registering the UE on the second cell supporting the second radio access technology (see para: 0199, 0200, 0256, 0344-0349.)  

Claim 3, 16, 26 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PGPUB 20210410107) in view of Bala et al (USPGPUB 20130208587) as applied to claims 1, 14, 24 and 28 above, and further in view of Shukair et al (US PGPUB 20170055197.)



Regarding claim 3,16, 26 and 30, Park et al disclose wherein the communicating comprises:
performing data communications on the first cell using the first radio access
technology (see para: 0173, 0296, based on a band/frequency/carrier, first cell associated with a first wireless network/RAT/RAN w/r registering a UE/terminal/mobile); 
	Although Parks fail to teach performing, at least partially concurrent to the performing the data communications, voice communications on the second cell using the second radio access technology, in analogous, Shukair et al teach performing, at least partially concurrent to the performing the data communications, voice communications on the second cell using the second radio access technology (see para: 0040, 0052 & 0062 (second RAN) w/r second cell utilized for simultaneous voice and data services.)  In addition, Bala further teaches as processor which execute program/algorithm to implement the function of the standing claim (see para: 0011, 0012, 0014, 0532.), in a similar endeavor       
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize at least partially concurrent to the performing the data communications, voice communications on the second cell using the second radio access technology as taught by Shukair with the combined teachings of Park and Bala for the purpose of further managing network connection associated with sharing resources in a communication system.  



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PGPUB 20210410107) in view of Bala et al (USPGPUB 20130208587) as applied to claims 1, 14, 24 and 28 above, and further in view of Kim et al (US PGPUB 20210136554.)

Regarding claim 4, Although Park et al and Bala fail to teach establishing a first radio bearer for the communicating with the base station using the first radio access technology and a second radio bearer for the communicating with the base station using the second radio access technology, in a similar endeavor, Kim et al disclose communication with a base station (see para: 0206, 0209, 0290, communication with network node/gNB/eNB/5G/LTE (base station) via first/second bearers w/r to first/second RAT/RAN.)
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize establishing a first radio bearer for the communicating with the base station using the first radio access technology and a second radio bearer for the communicating with the base station using the second radio access technology as taught by Kim with the combined teachings of Park and Bala for the purpose of further managing network connection associated with sharing resources in a communication system.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PGPUB 20210410107) in view of Bala et al (USPGPUB 20130208587) as applied to claims 1, 14, 24 and 28 above, and further in view of Liu et al (US PGPUB 20200089811.)

Regarding claim 10, combined Park and Bala disclose dynamic sharing of frequency spectrum among multiple wireless networks (RAN/RAT/5G/LTE), but Park and Bala fail to disclose displaying, in a user interface of the UE, an icon indicating that the UE supports the dynamic sharing of the frequency spectrum.  However, in a similar endeavor, Liu disclose communication among various wireless networks, whereby support for UE/user to select dynamic sharing of resources at a monitor/display screen via user interface (see para: 0044-0046.) 
Therefore, it would have been obvious to one of ordinary skilled in the art
before the effective filing to realize establishing a first radio bearer for the communicating with the base station using the first radio access technology and a second radio bearer for the communicating with the base station using the second radio access technology as taught by Lui et al with the combined teachings of Park and Bala for the purpose of further managing network connection associated with sharing resources in a communication system.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
October 30, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467